
	

116 HR 2115 : Public Disclosure of Drug Discounts and Real-Time Beneficiary Drug Cost Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 2115
		IN THE SENATE OF THE UNITED STATES
		October 29, 2019Received; read twice and referred to the Committee on FinanceAN ACT
		To amend titles XI and XVIII of the Social Security Act to provide greater transparency for
			 discounts provided by manufacturers, to include real-time benefit
			 information as part of a prescription drug plan’s electronic prescription
			 program under the Medicare program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Public Disclosure of Drug Discounts and Real-Time Beneficiary Drug Cost Act. 2.Public disclosure of drug discountsSection 1150A of the Social Security Act (42 U.S.C. 1320b–23) is amended—
 (1)in subsection (c), in the matter preceding paragraph (1), by inserting (other than as permitted under subsection (e)) after disclosed by the Secretary; and (2)by adding at the end the following new subsection:
				
					(e)Public availability of certain information
 (1)In generalIn order to allow the comparison of PBMs’ ability to negotiate rebates, discounts, direct and indirect remuneration fees, administrative fees, and price concessions and the amount of such rebates, discounts, direct and indirect remuneration fees, administrative fees, and price concessions that are passed through to plan sponsors, beginning January 1, 2020, the Secretary shall make available on the Internet website of the Department of Health and Human Services the information with respect to the second preceding calendar year provided to the Secretary on generic dispensing rates (as described in paragraph (1) of subsection (b)) and information provided to the Secretary under paragraphs (2) and (3) of such subsection that, as determined by the Secretary, is with respect to each PBM.
 (2)Availability of dataIn carrying out paragraph (1), the Secretary shall ensure the following: (A)ConfidentialityThe information described in such paragraph is displayed in a manner that prevents the disclosure of information, with respect to an individual drug or an individual plan, on rebates, discounts, direct and indirect remuneration fees, administrative fees, and price concessions.
 (B)Class of drugThe information described in such paragraph is made available by class of drug, using an existing classification system, but only if the class contains such number of drugs, as specified by the Secretary (but not fewer than three drugs), to ensure confidentiality of proprietary information or other information that is prevented to be disclosed under subparagraph (A)..
			3.Requiring prescription drug plan sponsors to include real-time benefit information as part of such
 sponsor’s electronic prescription program under the Medicare programSection 1860D–4(e)(2) of the Social Security Act (42 U.S.C. 1395w–104(e)(2)) is amended— (1)in subparagraph (D), by striking To the extent and inserting Except as provided in subparagraph (F), to the extent; and
 (2)by adding at the end the following new subparagraph:  (F)Real-time benefit information (i)In generalNot later than January 1, 2021, the program shall implement real-time benefit tools that are capable of integrating with a prescribing health care professional’s electronic prescribing or electronic health record system for the transmission of formulary and benefit information in real time to prescribing health care professionals. With respect to a covered part D drug, such tools shall be capable of transmitting such information specific to an individual enrolled in a prescription drug plan. Such information shall include the following:
 (I)A list of any clinically-appropriate alternatives to such drug included in the formulary of such plan.
 (II)Cost-sharing information for such drug and such alternatives, including a description of any variance in cost sharing based on the pharmacy dispensing such drug or such alternatives.
 (III)Information relating to whether such drug is included in the formulary of such plan and any prior authorization or other utilization management requirements applicable to such drug and such alternatives so included.
 (ii)Electronic transmissionThe provisions of subclauses (I) and (II) of clause (ii) of subparagraph (E) shall apply to an electronic transmission described in clause (i) in the same manner as such provisions apply with respect to an electronic transmission described in clause (i) of such subparagraph.
 (iii)Special rule for 2021The program shall be deemed to be in compliance with clause (i) for 2021 if the program complies with the provisions of section 423.160(b)(7) of title 42, Code of Federal Regulations (or a successor regulation), for such year.
 (iv)Rule of constructionNothing in this subparagraph shall be construed as to allow a real-time benefits tool to steer an individual, without the consent of the individual, to a particular pharmacy or pharmacy setting over their preferred pharmacy setting nor prohibit the designation of a preferred pharmacy under such tool..
			4.Sense of Congress regarding the need to expand commercially available drug pricing comparison
 platformsIt is the sense of Congress that— (1)commercially available drug pricing comparison platforms can, at no cost, help patients find the lowest price for their medications at their local pharmacy;
 (2)such platforms should be integrated, to the maximum extent possible, in the health care delivery ecosystem; and
 (3)pharmacy benefit managers should work to disclose generic and brand name drug prices to such platforms to ensure that—
 (A)patients can benefit from the lowest possible price available to them; and (B)overall drug prices can be reduced as more educated purchasing decisions are made based on price transparency.
				
	Passed the House of Representatives October 28, 2019.Cheryl L. Johnson,Clerk.
